TYSON, J.
The statute requires a mortgagee whose mortgage has been fully paid or satisfied, Avhen the mortgage is of record, on request in writing of the mortgagor, to "enter the fact of payment or satisfaction on the margin of the record of the mortgage. If he fails for two months after such request to make such entry, he forfeits to the mortgagor two hundred dollars, unless there is pending or there, is instituted a suit within that time in Avhich the fact of payment or satisfaction is or may be contested. — Code, § 1066.
It has been repeatedly decided that no particular form of words is necessary to constitute a sufficient request, *596The statute requires that the written notice should contain words such as to reasonably inform- the mortgagee that the performance of the statutory duty is requested. No such duty of performance arises where the language used, as here, simply informed him under the most favorable construction of the words employed that it was a cancellation of a note upon the record that was desired by the mortgagor.—Steiner v. Snow, 80 Ala. 45; Perryman v. Smith, 105 Ala. 573.
- ■ There was no error committed by the trial court in excluding the written notice, and in giving the affirmative charge for defendants.
Affirmed.